 In the Matter of THE OHIO POWER COMPANY (CANTON DIVISION),EMPLOYERandUTILITYWORKERS UNION OF AMERICA, CIO,PETITIONERCaseNo. 8-RC-145.-Decided November 240,1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficerof the National Labor Relations Board.The hearingofficer'srulingsmade atthe hearingare freefrom prejudicialerror and arehereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce withinthe meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to representcertainemployees of the Employer.23.A question affecting commerce exists concerning the represen-tation of employees of the Employer, within the meaning ofSection9 (c) (1) and Section2 (6) and(7) of the Act .31 At the hearing,the Employer moved to dismiss the petitionon the ground that the Peti-tioner had made no showing of interest on the record. As the showing of a representativeinterest is a matter for administrative determinationby theBoard, the motion is denied.Matter ofO. D. Jennings & Company, 68N. L. R. B. 516.*Chairman Herzogand MembersReynolds and Gray.SElectric Service EmployeesUnion,Local No. 102, and International Brotherhood ofElectricalWorkers(AFL), participatedin the hearing as Intervenors.As Electric ServiceEmployeesUnion, Local No. 102, is notin compliance with Section 9 (f), (g), and (h) ofthe Act,we shall not place its name on the ballot in the election hereinafter directed.iThe Employer urges that its contract with the Electric Service Employees Union,Local No.102, is a barto thisproceeding.The Intervenors and the Petitioner assert thatit is not a bar. The Employer and Local No. 102 executed a contract on July1, 1944,effective for 1 year, but automatically renewable for successive yearly terms thereafterunless notice to terminate or modify be given by either party at least 30 days before anyanniversary date.The contract has been automatically renewed since 1944,and supple-80 N. L.R. B., No. 99.582 THE OHIO POWERCOMPANY5834.The appropriate unit :The Petitioner seeks a unit composed of allphysicalemployees ofthe Canton Division of the Ohio Power Company, including trans-mission and distribution patrolmen, troublemen, linemen, and ground-men, substation maintenance men, metermen, appliance service men,storeroom men, janitors, district service men, service meter readers,and operators and maintenance men in the steam plant, but excludingclerical, office, and professional employees, employees in managerialcapacities, employees in specific temporary jobs, watchmen and guards,foremen, and all other supervisors as defined in the Act. The partiesdisagree as to the inclusion of the following job classifications, whichthe Employer would exclude and the two Intervenors and the Peti-tioner would include : the store records clerk, meter clerks, engineers'assistants and trouble dispatchers.In 1942, the Board certified Electric Service Employees Union,Local No. 102, as bargaining representative of separate units of theEmployer's physica14 and non-physical 5 employees. Since 1942, thedisputed classifications listed above have been included in the non-physical unit.They receive the same vacation and sick leave benefitsas non-physical employees, and are paid on a salary rather than anhourly basis, as are other non-physical employees. In view of theirinclusion in the non-physical unit for the past 6 years, and their com-munity of interest with non-physical rather than physical employees,we shall exclude the store records clerk, meter clerks, engineers' as-sistants, and trouble dispatchers from the physical employees unithere requested.The parties are in further disagreement as to the inclusion or ex-clusion of the working foreman in the garage, part-time working fore-men,6 and employees with less than 6 months' service. The Petitionerand the Intervenors would include these classifications, and the Em-ployer would exclude them from the unit. The record clearly indi-cates that the working foreman in the garage is a supervisor, as hemay effectively recommend the discharge and disciplining of em-ployees under him.We shall exclude him from the Unit .7 The part-time working foremen assume the duties of foremen when the lattermented by amending agreements concerning wages.On April 27, 1948, Local No. 102advised the Employer of its desire"to open up contract negotiations."On April 28, 1948,the Petitioner requested recognition as bargaining agent, and on April 30, 1948,filed thepetition herein.As Local No. 102 gave timely notice to forestall the automatic renewalof its contract with the Employer,we find that the contract was, in fact, terminated andis not a bar to this proceeding.4Matter ofOhioPower Company(Canton Division),42 N. L.R. B 26.6Matter ofThe Ohio Power Company(Canton Division),42 N. L. R. B. 420.6 The parties agree that if they are not supervisors,the part-time working foremen arephysical,rather than non-physical employees.7SeeMatter of The Ohio Power Company,74 N. L.It.B. 625. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDare absent, as when sick or on vacation, and they spend approximately10 percent of their time in such capacity.As the part-time workingforemen exercise supervisory authority only sporadically and on in-frequent occasions, we find that they are not supervisors within themeaning of the Act.We shall include them in the unit.,Employees with less than 6 months' service are designated by theEmployer as probationary employees.Upon the completion of 6months of satisfactory work, these employees gain permanent employ-ment status.The record discloses that 90 percent of the employeesso hired remain with the Employer after the trial period.Theseemployees have been excluded from units in prior decisions either bystipulation of the parties,° or because the record did not indicate theirexpectancy of continued employment by the Employer 10 In view ofthe evidence of great expectancy of continued employment processedby the probationary employees in this case, we shall include them inthe unit."We find that all physical employees of the Canton Division of TheOhio Power Company, including transmission and distribution patrol-men, troublemen, linemen, and groundlnen, substation maintenancemen, metermen, appliance service men, storeroom men, janitors, dis-trict service men, service meter readers, operators and maintenancemen in the steam plant, part-time working foremen, and employeeswith less than 6 months' service, but excluding clerical, office, andprofessional employees, employees in managerial capacities, employ-ees in specific temporary jobs, the store records clerk, meter clerks,engineers' assistants, trouble dispatchers, watchmen, guards, fore-men,12 and all other supervisors, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.DIRECTION OF ELECTION 13As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Eighth Region, and subject to8Matter of American Window GlassCo., 77 N L. R. B 1030°Matter of The Ohio Power Company, 74 NL R B., 625; 73 N. L. R. B. 384.10Matter of The Ohio Power Company, 77 N.L. R. B. 320.1Matter of Beattie ManufacturingCo , 77 N. L. R B. 361.The working foreman in the garage is excluded under this classification.isAny participant in the election directed herein may, upon its promptrequest to, andapproval thereof by, the Regional Director, have its name removed from the ballot. THE OHIO POWER COMPANY585Sections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, as amended, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining,by UtilityWorkers Union of America, CIO, or by InternationalBrotherhood of Electrical Workers, AFL, or by neither.